DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the claims and drawings filed 07/19/2022 have been considered and entered.
Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered.
Regarding the claim objections, Applicant argued that the amendment overcame said objections; the Examiner is in agreement, therefore said objections are withdrawn.
Regarding the drawing objections, Applicant argued that the amendment overcame said objections; the Examiner is in agreement, therefore said objections are withdrawn.
Regarding the 112(b)/2nd indefinite rejections, Applicant argued that the amendment overcame said rejections; the Examiner is in agreement, therefore said rejections are withdrawn. 
Regarding the 103 prior art obviousness rejection of independent claim 1, Applicant argued that primary reference Rivera does not teach a snapshot frequency component signal nor use of same for detecting a presence or an amount of a condition of a power grid electrical device, as is recited in claim 1. MPEP 2111 requires that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an Examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. The Examiner verified the meaning of “snapshot frequency component signal” in the specification to see if a special definition precluded the plain meaning. No such special definition was found. MPEP 2111 states that “the specification must provide a clear and intentional use of a special definition for the claim term to be treated as having a special definition”. The Examiner further notes that where Applicant’s definitions are optional or non-limiting (e.g., use of phrases such as “may”, “can”, “optionally”) the definitions are not considered special definitions and claim terms referencing such definitions will instead be considered under the broadest reasonable interpretation in view of the specification. The specification does provide guidance including that (emphasis added in italics) “Each snapshot frequency component signal comprises one or more time varying signals of frequency components of the time domain signal over a data acquisition time period”, figure 4B shows an exemplary “variation in frequency content of the 10 second snapshot at 60, 120, 180, and 240 Hz” (page 18, line 24 through page 19 line 5; see also page 4, lines 20-21, emphasizing “in accordance with some embodiments”), and that “To extract the frequency components of the time domain signal, the analyzer 150 can perform a time domain to frequency domain transformation of the vibration signal obtained from the detector 120. For example, the analyzer 150 may transform the time domain vibration signal to a frequency domain signal by using a wavelet transformation or a Fourier transformation” (bottom of page 8 through top of page 9), and that “The time varying frequency components may be acquired over multiple data acquisition time periods, e.g., intervals of 10 seconds and 1 minute” (page 8, ll. 15-26). The Examiner emphasizes that the vibration signal is sensed over a time period, that the vibration signal comprises frequency component(s), and that the snapshot frequency component signal is a time domain signal of at least one frequency signal, and that a sequence of a plurality of snapshot frequency component signals may together comprise the time period. The Examiner further notes that the phrase “snapshot frequency components” is not conventional/well-known jargon in the art, however “snapshot” is generically jargon for information captured a given point in time (e.g., photographs comprising data for a single instance of time are often called snapshots). In view of the preceding analysis of the limitation pertaining to a snapshot frequency component, Rivera reasonably teaches at least a broad interpretation (broad interpretation of claim limitation provided with additional analysis in parentheticals; additional emphasis), noting that Rivera teaches acquiring one or more snapshot frequency component signals (Examiner notes as sufficient for there to be a single frequency snapshot), each snapshot frequency component signal comprising a time varying signal of frequency component(s) (Examiner notes that: Fourier-like transforms and temporally ordering the transformed data is not required; instead, a frequency filter or frequency sensitivity of the sensor, and/or a single/statistically-dominating frequency source would likewise be sufficient; and furthermore, it is sufficient for the time varying signal to be comprised of frequency components that have not been distinguished) of the time domain signal over a data acquisition time period (see figs. 5 and 10-11 showing data acquisition time periods that are sensing over time; section V. EXPERIMENTAL RESULTS page 795 right column “The spectral response of the optical phase output
 includes harmonics of 100 Hz (double frequency of the excitation
 voltage), originated by the nonlinear (rectified) response of
 the dynamic strain. These results are observations of the strain
 induced by magnetostriction. The interest is about these signals
 with time in different regions instead of the spectral response”; Abstract “at frequencies of 100
 Hz and its harmonics”; additional details pertaining to spectral characterizations and amplitude can be found in fig. 6 & fig. 9 ), the Examiner emphasizing that Rivera is measuring the vibration signal over a time period (see fig. 5 showing vibration signals changing over time, noting that the y-axis is amplitude and the x-axis time), that the vibration signal comprises frequency component(s) (see page 793 “FFT”; see fig. 6 showing the spectral response, noting the amplitude on the y-axis and the frequency on the x-axis; Examiner emphasizing that this is demonstrative of the vibration signal having a at least one frequency component), and detecting a presence or amount of the condition based on the snapshot frequency component signal (Abstract “The vibrations of the
 magnetic core and of the windings could characterize transitory
 overloads and permanent failures before any irreparable damage
 occurs”; section IV DISCUSSION “this fiber-optic interferometric vibration sensor has
 enough good performance for practical applications” and “aging and typical failures”. The Examiner is therefore unpersuaded that Rivera fails to teach a reasonable broad interpretation of the aforementioned snapshot frequency component signal and use of same for detecting a presence or an amount of a condition of a power grid electrical device.	
	Furthermore, and additionally pertinent to the above argument and analysis, MPEP 2111.01(II) IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION states (bold for emphasis):
Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (“Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims.”); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003).

As put forth by MPEP 2111.01(I) I. THE WORDS OF A CLAIM MUST BE GIVEN THEIR “PLAIN MEANING” UNLESS SUCH MEANING IS INCONSISTENT WITH THE SPECIFICATION, the presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. Therefore, while Applicant argued that Rivera’s figures are unlike Applicants figures pertaining to a snapshot frequency shown in figs. 4B & 6E and described in the written disclosure to show exemplary variation in frequency content of snapshots. the Examiner’s examination of the claim is only in view of the specification, and does not import Applicant’s exemplary transformation (draft phrasing as possible amendments to include to overcome the present rejections) “transform select sequential times of the electrical time domain signal into a plurality of frequency domain signals for each of the selected sequential times; extract the frequency components of the time domain signal from each of the plurality of frequency domain signals;  acquire one or more snapshot frequency component signals from the extracted frequency components, each snapshot frequency component signal comprising a time varying signal of the extracted frequency components of the time domain signal over a data acquisition time period.” For all of the above reasons, the prior art rejection is retained. The Examiner suggests the After Final Consideration Pilot (AFCP) pertaining to a similar amendment (emphasizing the inclusion of a frequency domain transformation and forming the snapshot from extracted frequency components thereof) as proposed above. Details for AFCP can be found in the Conclusion. The Examiner further notes that because Applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified, see MPEP 2111 and In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984), In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), and In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
Regarding the 103 prior art obviousness rejection of claim 4, Applicant argued that Rivera does not teach wherein the at least one vibration sensor is mounted to two components of the power grid electrical device and arranged to sense relative movement of the two components, because Rivera instead discusses differentially measurements between plural probes instead of one of Rivera’s probes mounted to two components such that the one probe is arranged to sense relative movements of the two components as claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “one” single sensor mounted to two components and arranged to sense relative movement thereof) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner is therefore unpersuaded, by Applicant’s argument improperly narrowing the claim interpretation from “at least one” to “one”.
Further regarding the 103 prior art obviousness rejection of claim 4, Applicant argued that Rivera fails to disclose the aforementioned limitation of claim 4, because Rivera teaches placement at only a single component. More particularly, Applicant argued that Rivera only teaches placement at the magnetic core for vibration measurements because the other placements do not measure vibration. However this argument is merely an assertion and lacks the necessary supporting evidence, see MPEP 2145(I). Rivera teaches vibration sensor (fiber-optic vibration sensor) is mounted to two components of the power grid electrical device (oil-filled power transformer) and arranged to sense relative movement of the two components (section IV, first paragraph thereof “optical fibers were bonded to different points”, page 793 right column “in
 contact with transformer elements”; see fig. 7 showing the placement of nine of the fibers; see fig. 8 showing placement of bonding to core; see also figure 2; Introduction “in contact with the core and windings”; section IV, page 794 left column “Differential measurements between two probes at the transformer
 were performed but also between a probe and an isolated
 reference, depending on the test”; section IV, page 795 right column “Finally, tests between probes and were done for
 studying the behavior of axial and transversal strain (Fig. 8).
 In this case, a differential segment between both probes senses
 axial strain”; see fig. 11 showing Axial and transversal vibrations measured differentially with probes). The Examiner notes that a plurality of the fibers (more than just the two of Applicant’s arguments) are for measuring vibration (page 789 left column “the vibrations in
 study are due to the magnetic field at the transformer core and
 due to loading effects at windings. In both cases, they are due to
 submicron displacements at frequencies related to the electric
 excitation (50 Hz–60 Hz)”). Therefore, the prior art rejection is retained. 
Regarding the 103 prior art obviousness rejections of claims 5, 6, and 7, Applicant argued that the rejections are likewise traversed for similar reasons as put forth for claim 4. The Examiner’s position is likewise as put forth above, the Examiner emphasizing that Rivera’s fibers are not at only a single component.
Further regarding the 103 prior art obviousness rejection of claim 7, Applicant argued that secondary reference Oshetski does not disclose an optical fiber mounted to two components such that at least one vibration sensor is disposed between two components of a power grid electrical device, where the two components are a core and a frame of transformer. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) and In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, Rivera teaches wherein the power grid electrical device (oil-filled power transformer) is a transformer and at least one of the components is a core (Abstract; section IV, first paragraph, page 793 right column; see fig. 7 showing the placement of nine of the fibers; see fig. 8 showing placement of bonding to core; see also figure 2; Introduction “in contact with the core and windings”), and the Examiner additionally notes that a frame is shown at least partially in figure 7, and that Rivera teaches disposing the at least one vibration sensor between the frame and another component such as the core. While Rivera does not explicitly state wherein the optical fiber is mounted to the frame, it is the Examiner’s position that it is well-known to mount the optical fiber to a plurality of locations within the transformer and elements thereof, including the frame. Furthermore, Oshetski teaches mounting of optical fiber connected optical vibration sensors to the core and frame of a transformer (Title “ENHANCED OPTICAL CONDITION MONITORING SYSTEM FOR POWER TRANSFORMER AND METHOD FOR OPERATING POWER TRANSFORMER”; see fig. 3; reference claim 56 “a plurality of vibrational sensors located at least at a core of the transformer, on a case of the transformer, on one or more support frame members of the transformer, or on one or more windings of the transformer”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include mounting Rivera’s optical fiber sensor to the frame of Rivera’s transformer—as supported by Oshetski’s mounting of optical vibration sensors thereto—thereby providing additional measurements to monitor the frame for vibrations indicative of aging or other typical failures (the Examiner exemplary noting possibilities of looseness) and/or for providing measurements between components for measuring strains therebetween and/or for increasing the accuracy by referencing measurements relative to the frame. The Examiner additionally emphasizes that the rejection is based upon a combination of references, that the optical fibers have a length which extends from each mounting point and are not single points in isolation, and that the frame is external to core(s). The Examiner is therefore unpersuaded by Applicant’s argument.
Regarding the 103 prior art obviousness rejection of claim 8, Applicant argued that no portion of Tapanes is identified for teaching at least one vibration sensor is in oil within the transformer and is not rigidly attached to a transformer, and that Roman teaches a probe that is mounted on a transformer to measure partial discharge events. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the present case, the combination of  prior art provides motivation for providing acoustic emission with sensing with an optical fiber vibration sensor of transformer oil. The Examiner further emphasizes that  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. See also In re Sovish, 769 F.2d 738, 743 (Fed. Cir. 1985) (skill is presumed on the part of one of ordinary skill in the art) and In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Therefore, while no prior art alone teaches the limitation, it is the Examiner’s position that with regards to the non-rigid attachment that the acoustic emission sensing of the oil is commonsensically not rigidly attached thereby focusing on the aforementioned signal analysis as opposed to the structural vibration noise which would be measured by rigid attachment.
Regarding the 103 prior art obviousness rejection of independent claim 33, Applicant argued that Liu does not teach an optical vibration sensor and that none of displacement sensor, speed sensor, and acceleration sensor are an optical vibration sensor. However this argument is merely an assertion and lacks the necessary supporting evidence. MPEP 2145(I) states:
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

In the present case, Liu teaches that the vibration sensor is a fibre vibration sensor and that said sensor can be utilized for measuring displacement and further time variations of velocity, and acceleration (bold for emphasis: bottom of page 4, “Preferably, the vibration sensor 9 is a light conduction fibre vibration sensor. the light-conduction vibration sensor is the vibration signal into the light signal to be transmitted, and then the light signal is converted into electric signal, and the processor 11 for vibration monitoring, has large capacity, low transmission loss, high insulating strength and strong electromagnetic interference resistance and so on. the light-conduction vibration sensor can be used for measuring the displacement signal and the velocity signal and acceleration signal, can improve the precision and reliability of the vibration measurement. Therefore, the prior art rejection is retained. See also In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (“Attorney’s argument in a brief cannot take the place of evidence").
Further regarding the 103 prior art obviousness rejection of independent claim 33, Applicant argued that Liu does not disclose how its vibration sensor (Liu, fibre vibration sensors 9) and optical converter (Liu, optical-electrical converter 10) operate including how it generates an electrical time domain signal in response to a time variation in light output of its vibration sensor. While Applicant’s arguments of inoperability of optical  (i.e., that Liu’s optical-electrical converter does not generate electrical time domain signals in response to a time variation in light output of Liu’s light-conductive fibre vibration sensor) have been considered, the Examiner’s assessment of the prior art is based upon MPEP 2121(I) and MPEP 716.07:
2121(I) 
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.”

716.07 (omissions of paragraphs for brevity)
Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980)…
Where the affidavit or declaration presented asserts inoperability in features of the reference which are not relied upon, the reference is still effective as to other features which are operative. In re Shepherd, 172 F.2d 560, 80 USPQ 495 (CCPA 1949.
Where the affidavit or declaration presented asserts that the reference relied upon is inoperative, the claims represented by applicant must distinguish from the alleged inoperative reference disclosure. In re Crosby, 157 F.2d 198, 71 USPQ 73 (CCPA 1946). See also In re Epstein, 32 F.3d 1559, 31 USPQ2d 1817 (Fed. Cir. 1994)…

It is the Examiner’s position that the explanation within Liu is sufficient for operability (see at least page 5, emphasizing Liu’s explanation that “corresponding light parameter is changed so as to generate a first light signal corresponding to the pressing force change information; the first light signal transmitted through the optical fibre to the photoelectric converter 10, and the optical-electrical converter 10 converting the first optical signal into a first electrical signal, said first electrical signal is transmitted via a cable to the processor 11, and the processor 11 to process the first electrical signal. analyzing and displaying so as to realize real time monitoring by a pressing force”) is sufficient, and further noting that it has generally been recognized that a specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public, see MPEP 2164.05(a) and In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc.v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBHv. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). As Applicant has not sufficiently provided facts rebutting the presumption of operability, the Examiner continues to presume that Liu’s fibre vibration sensor with optical-electrical converter is configured to generate via the optical-electrical converter an electrical time domain signal in response to a time variation in light output of its vibration sensor, including for measuring the displacement, velocity, and acceleration signal, and therefore the prior art rejection is retained.
Yet further regarding the 103 prior art rejection of independent claim 33, Applicant argued that incorporating the eigenfrequency identification and detection scheme of secondary reference Pandey into primary reference Liu is mixing teachings out of context. MPEP 2141.01(a)(I) states (bold added for emphasis):
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103 , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is “analogous prior art” for the purpose of analyzing the obviousness of the subject matter at issue. “Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. ” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. 

In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem. " In re Icon Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2 1058, 1061 (Fed. Cir. 1992)). A recent decision from the U.S. Court of Appeals for the Federal Circuit, In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011), is instructive as to the "reasonably pertinent" prong for determining whether a reference is analogous art. In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification. In order to support a determination that a reference is reasonably pertinent, it may be appropriate to include a statement of the examiner's understanding of the problem. The question of whether a reference is reasonably pertinent often turns on how the problem to be solved is perceived. If the problem to be solved is viewed in a narrow or constrained way, and such a view is not consistent with the specification, the scope of available prior art may be inappropriately limited. It may be necessary for the examiner to explain why an inventor seeking to solve the identified problem would have looked to the reference in an attempt to find a solution to the problem, i.e., factual reasons why the prior art is pertinent to the identified problem.

In accordance with the above rule, the Examiner states explicitly for the Applicant that secondary reference Pandey is/are analogous because said reference(s) is/are reasonably pertinent to the problem faced by the inventor. The Examiner’s understanding of the problem is detecting a change in a device’s condition including of deterioration and/or that a device needs (or will need) to be serviced (bottom of page 5 through top of page 6 of Instant specification, bold added for emphasis: “In some embodiments, the analyzer identifies the eigenfrequencies of the device and detects a change in the device's condition based on the changes in the eigenfrequencies. In some embodiments, the analyzer 350 may estimate a time horizon for an anomaly to occur, a condition of the device to deteriorate and/or the device to need service based on changes in the frequency components and/or eigenfrequencies of the device” and “Determining changes in the condition of the electrical device over time can facilitate estimating health, predicting remaining useful life, and/or scheduling maintenance for the electrical device“). An inventor seeking to solve the aforementioned stated problem would have looked to secondary reference Pandey for the reason that Pandey is reasonably pertinent to the problem of detecting damage in (generic) structures from identifying eigenfrequencies of a structure and detecting a presence or amount of a condition of the structure based on a change in the eigenfrequencies (Abstract “A damage in a structure alters its dynamic characteristics. The change is characterized by changes in the eigenparameters, i.e., natural frequency, damping values and the mode
 shapes associated with each natural frequency. Considerable effort has been spent in
 obtaining a relationship between the changes in eigenparameters, the damage location
 and the damage size”). The Examiner further emphasizes that when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one, see MPEP 2141(II)(A)(II) and KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. at 417, 82 USPQ2d at 1396. In the present case, there is incentive to utilize Pandey’s eigenfrequency damage detection of a generic structure with the claimed specific structure of a power grid electrical device because such a known structural frequency analysis method would be useful for reducing cost—including preventing cascading and/or irreparable severe damage—and/or enabling better scheduling of maintenance/repairs for damaged/deteriorating structures—including based on the damage location and the damage size. The Examiner therefore reasonably concludes that the cited prior art is/are pertinent to the understood problem and that combining secondary reference Pandey’s vibration eigenfrequency analysis of structures for detecting damage with primary reference Liu’s stress/defect vibration analysis of the specific structure of a power grid electrical device (oil transformer) (exemplary stress/defects on page 5 about middle of page “unbalance, misalignment, looseness, oil film oscillation phenomenon”; the Examiner further notes in that same paragraph the general association of specific low/high frequency ranges for monitoring conditions) is a reasonably combination and not merely mixed out of context.
Yet further regarding the 103 prior art rejection of independent claim 33, Applicant argued that secondary reference Pandey is silent to on identifying eigenfrequencies of an electrical device presented in a time domain signal and detecting a presence or amount of a condition of the power grid electrical device based on a change in eigenfrequencies and that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning. However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See MPEP 2145(X)(A) and In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) and In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case, only ordinary skill in the art is required to combine a vibration eigenfrequency analysis for detecting damage of a generic structure with defect vibration analysis of a specific structure. More particularly, while secondary reference Pandey does not teach the specific structure of a power grid electrical device, primary reference Liu teaches the vibrational analysis—including time variations—of a power grid electrical device (oil transformer) (bottom of page 4 “light-conduction vibration sensor can be used for measuring the displacement signal and the velocity signal and acceleration signal”). Additionally, both references are pertinent to detecting the presence or amount of a condition based on vibration analysis (Liu: bottom of page 1 “deformation” and “burning accident”; top of page 2 “loose internal structure, the condition of the material aging” and “defect”. Pandey “DAMAGE DETECTION”; Abstract “relationship between the changes in eigenparameters, the damage location”). The Examiner is therefore unpersuaded by Applicant’s argument of improper hindsight piecemeal combination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/19/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
Claim Interpretation
MPEP 2111 states that “the specification must provide a clear and intentional use of a special definition for the claim term to be treated as having a special definition”. The Examiner notes that where Applicant’s definitions are optional or non-limiting the definitions are not considered special definitions and claim terms referencing such definitions will instead be considered under the broadest reasonable interpretation in view of the specification. No special definitions identified in the disclosure.  
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the definitions or to identify missed definitions, Applicant should clearly identify the special definitions and corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. Examples should be clearly delineated from required features.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Rivera et al (NPL Measurements of Mechanical Vibrations at Magnetic Cores of Power Transformers with Fiber-Optic Interferometric Intrinsic Sensor; hereafter “Rivera”).

Regarding independent claim 1,
 Rivera teaches a sensor system (fiber-optic sensor system for a power transformer) (schematically shown in fig. 2; transformer details and optical fiber bonding points further shown in fig. 7; additional detail of installation of vibration sensing fibers/probes to transformer cores shown in fig. 8; additional obviousness analysis provided with regards to multiple figures) (Title “Measurements of Mechanical Vibrations at Magnetic
 Cores of Power Transformers with Fiber-Optic
 Interferometric Intrinsic Sensor”; Abstract “vibrations of the elements constituting a
 power transformer are directly measured”) comprising:
a sensor network (fiber-optic sensor network) comprising at least one optical fiber (optical fibers of the interferometer) that includes one or more optical
 sensors (also called optical fiber “probes”) including at least one vibration sensor (optical fibers utilized for measuring vibration of elements including for core and windings) (Section IV IMPLEMENTATION IN A MEDIUM POWER TRANSFORMER further details placement of nine optical fibers to different points inside transformer, including at the core, different heights around the windings and at different hot spots; Examiner exemplary notes as pertinent to other optical fibers of the sensor network that Rivera also teaches in the Introduction that “Different fiber-optic sensors are available for temperature,
 some of which are proposed for measurements inside
 a transformer”), the at least one vibration sensor (fiber-optic vibration sensor) disposed within a power grid electrical device (oil-filled power transformer) and configured to sense vibration of the power grid electrical device (oil-filled power transformer) (Abstract “oil-filled power
 transformer”);
 
at least one detector (interferometric detector outputting to computer processing unit, emphasizing the optoelectronic setup) configured to generate an electrical time domain signal in response to a time variation in light output from the at least one vibration sensor (fiber-optic vibration sensor) (see following citations & figures, noting the computer processing unit is graphing outputs); and
 
an analyzer (computer processing unit) configured to:
 
acquire one or more snapshot frequency component signals (see extensive analysis pertaining to claim interpretation provided in the response to arguments), each snapshot frequency component signal (vibration signal comprising frequency component(s)) comprising a time varying signal of frequency components of the time domain signal over a data acquisition time period (see figs. 5 and 10-11 showing data acquisition time periods that are sensing over time; section V. EXPERIMENTAL RESULTS page 795 right column “The interest is about these signals
 with time in different regions”; Abstract “at frequencies of 100
 Hz and its harmonics”; additional details pertaining to spectral characterizations and amplitude can be found in fig. 6 & fig. 9); and
 
detect a presence or amount of the condition of the power grid electrical device (oil-filled power transformer) based on the snapshot frequency component signal (Abstract “The vibrations of the
 magnetic core and of the windings could characterize transitory
 overloads and permanent failures before any irreparable damage
 occurs”; section IV DISCUSSION “this fiber-optic interferometric vibration sensor has
 enough good performance for practical applications” and “aging and typical failures”; additional obviousness analysis follows).
The Examiner notes with respect to the above teachings being shown in different figures and sections, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). In the present case, an ordinary artisan would likewise be capable without a leap of inventiveness to combine adjacent portions of a non-patent literature journal of the art.
The Examiner further notes with regards to the detecting of a presence or amount of the condition, that either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Rivera’s apparatus is good enough to be capable of and further would be used for practical applications including for detecting aging, typical failures, and/or characterizing transitory overloads (Abstract “The vibrations of the
 magnetic core and of the windings could characterize transitory
 overloads and permanent failures before any irreparable damage
 occurs”; section IV DISCUSSION “this fiber-optic interferometric vibration sensor has
 enough good performance for practical applications” and “aging and typical failures”), or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so utilize for the aforementioned stated practical applications thereby preventing damage—including irreparable damage—and thus reducing costs and/or enabling better scheduling of maintenance/repairs.
	The Examiner notes a draft suggested amendment which overcomes this rejection was provided in the Response to Arguments, and could be considered by the Examiner in the AFCP.

Regarding claim 2, which depends on claim 1,
 Rivera teaches wherein the at least one vibration sensor (fiber-optic vibration sensor) or the optical fiber is rigidly attached (bonded) to a component of the power grid electrical device (oil-filled power transformer) (section IV, first paragraph thereof “optical fibers were bonded to different points”, page 793 right column “in
 contact with transformer elements”).

Regarding claim 3, which depends on claim 2,
 Rivera teaches wherein:
the power grid electrical device (oil-filled power transformer) is an oil-filled transformer (Abstract “oil-filled power
 transformer”); and
the component of the oil-filled transformer comprises (at least) one of a core, an oil tank wall, an oil tank lid, a low voltage plate and a frame of the oil-filled transformer (section IV, first paragraph thereof “optical fibers were bonded to different points”, page 793 right column “in
 contact with transformer elements”; see fig. 7 showing the placement of nine of the fibers; see fig. 8 showing placement of bonding to core; see also figure 2; Introduction “in contact with the core and windings”).

Regarding claim 4, which depends on claim 2
 Rivera teaches wherein the at least one vibration sensor (fiber-optic vibration sensor) is mounted to two components of the power grid electrical device (oil-filled power transformer) and arranged to sense relative movement of the two components (section IV, first paragraph thereof “optical fibers were bonded to different points”, page 793 right column “in
 contact with transformer elements”; see fig. 7 showing the placement of nine of the fibers; see fig. 8 showing placement of bonding to core; see also figure 2; Introduction “in contact with the core and windings”; section IV, page 794 left column “Differential measurements between two probes at the transformer
 were performed but also between a probe and an isolated
 reference, depending on the test”; section IV, page 795 right column “Finally, tests between probes and were done for
 studying the behavior of axial and transversal strain (Fig. 8).
 In this case, a differential segment between both probes senses
 axial strain”; see fig. 11 showing Axial and transversal vibrations measured differentially with probes).

Regarding claim 5, which depends on claim 2,
 Rivera teaches wherein the optical fiber (optical fibers of the interferometer) is mounted to two components of the power grid electrical device (oil-filled power transformer) such that the at least one vibration sensor (fiber-optic vibration sensor) is disposed between the two components of the power grid electrical device (oil-filled power transformer) (section IV, first paragraph thereof “optical fibers were bonded to different points”, page 793 right column “in
 contact with transformer elements”; see fig. 7 showing the placement of nine of the fibers; see fig. 8 showing placement of bonding to core; see also figure 2; Introduction “in contact with the core and windings”).

Regarding claim 6, which depends on claim 5,
 Rivera teaches wherein the power grid electrical device (oil-filled power transformer) is a transformer and the two components includes a core of the transformer (Abstract “A fiber-optic interferometric sensor with intrinsic
 transducer along a length of the fiber is presented for vibration
 measurements of the magnetic core inside an oil-filled power
 transformer”; section IV, first paragraph thereof “optical fibers were bonded to different points”, page 793 right column “in
 contact with transformer elements”; see fig. 7 showing the placement of nine of the fibers; see fig. 8 showing placement of bonding to core; see also figure 2; Introduction “in contact with the core and windings”).
Rivera does not explicitly state a second core of the transformer, nor wherein the optical fiber is mounted to said second core, however, an ordinary artisan could at once envisaged a plurality of cores and Rivera’s measurements thereof (bold for emphasis Title: Measurements of Mechanical Vibrations at Magnetic
 Cores of Power Transformers with Fiber-Optic Interferometric Intrinsic Sensor”; page 789, left column first full paragraph thereon “sensors need to be in contact with magnetic
 cores and windings”; page 789, left column, second to last paragraph “Measurement of vibrations at magnetic cores is demonstrated using this fiber-optic interferometric sensor”).
However:
The Examiner additionally took Official Notice that having a plurality of cores is a conventional arrangement of oil-filled power transformers. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
Furthermore it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, MPEP 2144.04(VI)(B), St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977), and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the present case, only ordinary skill in the art is required to provide additional cores as appropriate to increase and/or concentrate the magnetic flux for the geometry and components of the transformer.
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to both include additional cores for the reasons as put forth above and to measure said cores as well for the expected purpose of likewise providing measurements of mechanical vibrations of the additional core(s) with Rivera’s fiber-optic sensor, the Examiner additionally noting that it further It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to likewise apply Rivera’s generic differential measurements between sensors (see section IV on differential measurements and tests between sensors) to the modified (explicit) additional cores thereby providing measurements therebetween for measuring strains and/or for increasing the accuracy by referencing measurements of cores relative to each other.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Rivera in view of previously cited Oshetski et al (US 20180128673 A1; hereafter “Oshetski”). 
Regarding claim 7, which depends on claim 5,
 Rivera teaches wherein the power grid electrical device (oil-filled power transformer) is a transformer and at least one of the components is a core (Abstract “A fiber-optic interferometric sensor with intrinsic
 transducer along a length of the fiber is presented for vibration
 measurements of the magnetic core inside an oil-filled power
 transformer”; section IV, first paragraph thereof “optical fibers were bonded to different points”, page 793 right column “in
 contact with transformer elements”; see fig. 7 showing the placement of nine of the fibers; see fig. 8 showing placement of bonding to core; see also figure 2; Introduction “in contact with the core and windings”). The Examiner additionally notes that a frame is shown at least partially in fig. 7, and that Rivera teaches disposing the at least one vibration sensor between the frame and another component such as the core.
Rivera does not explicitly state wherein the optical fiber is mounted to the frame.
However:
The Examiner notes that it is well-known to mount the optical fiber to a plurality of locations within the transformer and elements thereof, including the frame.
Furthermore, and as factual evidence of the above assertion, Oshetski teaches mounting of optical fiber connected optical vibration sensors to the core and frame of a transformer (Title “ENHANCED OPTICAL CONDITION MONITORING SYSTEM FOR POWER TRANSFORMER AND METHOD FOR OPERATING POWER TRANSFORMER”; see fig. 3; reference claim 56 “a plurality of vibrational sensors located at least at a core of the transformer, on a case of the transformer, on one or more support frame members of the transformer, or on one or more windings of the transformer”).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include mounting Rivera’s optical fiber sensor to the frame of Rivera’s transformer—as supported by Oshetski’s mounting of optical vibration sensors thereto—thereby providing additional measurements to monitor the frame for vibrations indicative of aging or other typical failures (the Examiner exemplary noting possibilities of looseness) and/or for providing measurements between components for measuring strains therebetween and/or for increasing the accuracy by referencing measurements relative to the frame.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Rivera in view of previously cited Tapanes (WO 96/08695; hereafter “Tapanes”) with previously cited Roman et al (WO 2005091791 A2; hereafter “Roman”).
Regarding claim 8, which depends on claim 1,
 Rivera teaches wherein the power grid electrical device (oil-filled power transformer) an oil-filled transformer (Abstract “oil-filled power
 transformer”; Examiner acknowledges that the optical fibers in the oil are bonded to the transformer components).
Rivera is silent to wherein the at least one vibration sensor is in the oil within the transformer and is not rigidly attached to a transformer component.
However:
Tapanes teaches optical fiber vibration sensors for acoustic emission monitoring of transformers (Title “OPTICAL SENSORS AND METHOD FOR PRODUCING FIBRE OPTIC MODALMETRIC SENSORS”; bottom of page 16 through top of page 17 “Parameters monitored with the fibre optic modalmetric sensors included strain, vibration, structural resonance, frequency analysis, acoustic emission, sound, temperature and proximity”;  page 23, ll. 10-24 “monitoring minute, high frequency acoustic emission signals in the structure”; page 22, ll. 10-20 “Power stations and transformers are critical
 structures to monitor as they tend to over-heat and
 have vibrational problems which could result in extremely dangerous explosions”).
Roman teaches (Title “FIBER OPTIC SENSOR FOR DETECTING PARTIAL DISCHARGE”; page 5, second to last paragraph “The comparison of the two detectors may be utilized to confirm the event, since acoustic emissions due to thermal heating, bubbles bursting, or other dynamic activities within the transformer oil would not have an accompanying electromagnetic signature”).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include an acoustic emission measuring optical fiber vibration sensor—as supported by Tapanes— within Rivera’s oil-filled transformer thereby measuring the transformer for signs of overheating—as supported by Tapanes—and/or for measuring acoustic emissions due to thermal heating, bubbles bursting, and/or other dynamic activities within the transformer oil—as supported by Roman. The Examiner further emphasizes with regards to the non-rigid attachment that the acoustic emission sensing of the oil is commonsensically not rigidly attached thereby focusing on the aforementioned signal analysis as opposed to the structural vibration noise which would be measured by rigid attachment.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Rivera in view of previously cited Li* et al (CN 105547418 A; hereafter “Li”). 
*machine translation provided with the foreign patent literature and utilized for providing English citations 

Regarding claim 15, which depends on claim 1, 
 Rivera teaches wherein the power grid electrical device (oil-filled power transformer) is an oil-filled transformer (Abstract “oil-filled power
 transformer”) and teaches an oil-level lecture (page 793 right column “The access to the transformer barrel is performed using the drill hole available for the oil-level lecture”).
Rivera does not explicitly state wherein the sensor network includes an oil level sensor.
However:
The Examiner took Official Notice that oil level sensors are standard equipment on oil-filled transformers. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
Furthermore, Li teaches an oil-filled transformer and a sensor network including an oil level sensor (Title “A Fibre For Transformer Oil Level Sensor Performance Detecting Device And Detecting Method”; Examiner notes that other sensors include at least for oil temperature).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conventionally combine an oil level sensor for an oil-filled transformer for the expected purpose of monitoring for low level of oil thereby preventing dangerous conditions—such as overheating—from lack of oil and/or for better determining when to add additional oil, detecting leaks, and/or determining how much oil to add when low. The Examiner further notes that Li’s oil level sensor is of an optical fiber design and it would have been additionally obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Li’s fiber optic oil level sensor with Rivera’s sensor network thereby providing the known advantages of optical measurements such as avoidance of electrical components near the oil—and which is convenient for combining with Rivera’s other optoelectronic sensing for communicating and/or fusing data.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Rivera in view of previously cited Ma et al (CN 104808125 A; hereafter “Ma”).
Regarding claim 16 and claim 17, where claim 16 depends on claim 1 and claim 17 depends on claim 16, 
 Rivera does not teach: wherein the sensor network includes one or more external sensors disposed external to the power grid electrical device, (limitation of claim 17) wherein the one or more external sensors comprise environmental sensors.
Ma teaches a sensor network including one or more external sensors (environment temperature sensor) disposed external to the power grid electrical device (oil filled transformer), (limitation of claim 17) wherein the one or more external sensors (environment temperature sensor) comprise environmental sensors (Title “Local Discharge Detecting System Based On The Transformer Oil Of Fibre Bragg Grating”; Abstract “environment temperature sensor” “ambient temperature sensor measuring ambient temperature”; and “the environment temperature sensor is arranged on the oil immersed power transformer cavity outer wall”; see also reference claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ma’s temperature sensor network with an external environmental temperature sensor for the expected purpose of providing temperature data for diagnosis and analysis of transformers thereby ensuring better maintenance and/or reduced costs including from avoidance of catastrophic failure, and, more particularly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically include Ma’s external environmental temperature sensor for temperature compensation calculations and feedback for improving measurements within the transformer.
 
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Liu et al (CN 206177487 U; hereafter “Liu”) in view of previously cited Pandey et al (NPL Damage Detection from Changes in Curvature Mode Shapes; hereafter “Pandey”)
Regarding independent claim 33,
 Liu teaches a sensor system (figs. 1-2) (Title; Abstract “transformer” and “vibration sensor and a processor” and “vibration sensor can monitor the transformer vibration generated in the actual operation”) comprising:
a sensor network (sensor network including vibration sensors) comprising at least one optical fiber (page 3 towards top “optical fibre is connected with the input end of the vibration sensor”; page 5 towards bottom “fibre vibration sensor”) that includes one or more optical vibration sensors (figs. 1-2, fibre vibration sensors 9), the optical vibration sensors (figs. 1-2, fibre vibration sensors 9) arranged to sense vibration of an power grid electrical device (oil transformer) (Examiner notes that transformer: oil tank 5, cores 2, and coils 1 are shown in at least fig. 1);
at least one detector (fig. 1, optoelectrical converter 10; in fig. 2, same symbol mis-numbered as 11) configured to generate an electrical time domain signal in response to a time variation in light output of at least one optical vibration sensor (figs. 1-2, fibre vibration sensors 9) of the sensor network (sensor network including vibration sensors) (page 5 about middle of page “measured into electrical quantity, through real-time monitoring”);
and an analyzer (fig. 1, processor 11) configured to:
analyze the time domain signal for changes in said signal and detect a presence or amount of a condition of the power grid electrical device (oil transformer) from said changes (page 5 about middle of page “unbalance, misalignment, looseness, oil film oscillation phenomenon”; the Examiner further notes in that same paragraph the general association of specific low/high frequency ranges for monitoring conditions).
Liu does not teach wherein the analyzer is configured to identify eigenfrequencies of the electrical device represented in the time domain signal; and detect a presence or amount of a condition of the power grid electrical device (fig. 1, oil transformer) based on a change in the eigenfrequencies.
However, Pandey teaches identifying eigenfrequencies of a structure (generic) and detecting  a presence or amount of a condition of the structure based on a change in the eigenfrequencies (Abstract “A damage in a structure alters its dynamic characteristics. The change is characterized by changes in the eigenparameters, i.e., natural frequency, damping values and the mode
 shapes associated with each natural frequency. Considerable effort has been spent in
 obtaining a relationship between the changes in eigenparameters, the damage location
 and the damage size”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pandey’s (generic) analysis of eigenfrequencies changes for determination of presence or amount of a (damage) condition of a generic structure with Liu’s analyzer for the expected purpose of providing a known analysis method for determining detrimental conditions and thereby preventing damage—including irreparable damage—and thus reducing costs and/or enabling better scheduling of maintenance/repairs. The Examiner notes that this rejection relies on fewer than all references in support of a 35 U.S.C. 103 rejection (Bruno is no longer relied upon thereby simplifying the analysis), but the rejection continues to rely on the same teachings of the remaining references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2022. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. Additional useful information can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856